Citation Nr: 1822530	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  12-30 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left hip disability, to include as secondary to a service-connected left knee disability.

2.  Entitlement to service connection for a right hip disability, to include as secondary to a service-connected left knee disability.

3.  Entitlement to service connection for a lumbar spine disability, to include as secondary to a service-connected left knee disability.

4.  Entitlement to service connection for a cervical spine disability, to include as secondary to a service-connected left knee disability.

5.  Entitlement to service connection for bilateral lower extremity polyneuropathy, to include as secondary to a service-connected left knee disability.

6.  Entitlement to service connection for a left foot disability, to include as secondary to a service-connected left knee disability.

7.  Entitlement to service connection for an acquired psychiatric disability, to include as secondary to a service-connected left knee disability.

8.  Entitlement to an evaluation in excess of 10 percent for service-connected left knee disability.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel


INTRODUCTION

The appellant served on active duty in the Army from March 1979 to September 1985.  He is the recipient of the Good Conduct Medal.

This matter is before the Board of Veterans' Appeals (Board) from June 2010 and June 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The June 2010 rating decision, in pertinent part, denied entitlement to service connection for disability of the left hip as secondary to the service-connected disability of postoperative left knee medial meniscectomy.  The appellant timely appealed this decision and the claim was remanded by the Board in November 2013 for additional development.  In the Board remand, the matter of individual unemployability was raised by the record and referred to the RO for appropriate action.  

As the matter of entitlement to individual unemployability has not been subsequently adjudicated, the matter is again referred to the AOJ.  38 C.F.R. § 19.9(b) (2017).

In a June 2013 rating decision, the RO denied entitlement to service connection for a lumbar spine disability, a cervical spine disability, a right hip disability, a left foot disability, bilateral lower extremity polyneuropathy, and a psychiatric disability.  That rating decision also continued a 10 percent rating for a left knee disability.  The appellant filed a timely Notice of Disagreement (NOD) in October 2013.  However, as no Statement of the Case (SOC) had been issued, these matters were remanded by the Board in February 2016 for issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

An SOC which addressed these issues was issued in August 2016; and the appellant filed his substantive appeal in August 2016 with respect to all issues addressed.  The February 2016 Board decision also remanded the claim of service connection for left hip for additional development, to include a request for VA treatment records that had not been obtained since the November 2013 remand.

A review of the record shows that the RO has substantially complied with all remand instructions.  The appellant and his representative have not contended otherwise.  Stegall v. West, 11 Vet. App. 268 (1998).

The issues of entitlement to service connection for an acquired psychiatric disorder and entitlement to a higher evaluation for a service-connected left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A left hip disability has not been shown to have had its onset in service or within one year of service, nor is such disability shown to have been caused or aggravated by active military service or a service-connected disability.

2.  A right hip disability has not been shown to have had its onset in service or within one year of service, nor is such disability shown to have been caused or aggravated by active military service or a service-connected disability.

3.  A lumbar spine disability has not been shown to have had its onset in service or within one year of service, nor is such disability shown to have been caused or aggravated by active military service or a service-connected disability.

4.  A cervical spine disability has not been shown to have had its onset in service or within one year of service, nor is such disability shown to have been caused or aggravated by active military service or a service-connected disability.

5.  Bilateral lower extremity polyneuropathy has not been shown to have had its onset in service or within one year of service, nor is such disability shown to have been caused or aggravated by active military service or a service-connected disability.

6.  A left foot disability has not been shown to have had its onset in service or within one year of service, nor is such disability shown to have been caused or aggravated by active military service or a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a left hip disability have not been met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).

2.  The criteria for entitlement to service connection for a right hip disability have not been met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).

3.  The criteria for entitlement to service connection for a lumbar spine disability have not been met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).

4.  The criteria for entitlement to service connection for a cervical spine disability have not been met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).

5.  The criteria for entitlement to service connection for bilateral lower extremity polyneuropathy have not been met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).

6.  The criteria for entitlement to service connection for a left foot disability have not been met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

In accordance with the February 2016 Board remand, the RO followed appropriate procedures to obtain records from the Gulf Coast Veterans Health Care System prior to December 2010 and since September 2015.  As efforts to obtain records prior to December 2010 were unsuccessful, the appellant and his attorney were duly advised and afforded the opportunity to provide such records.  A Statement in Support of Claim was received in January 2017, upon which the appellant reported that he had no records to submit from such facility.

The November 2017 Supplemental Statement of the Case explained that an electronic review of the appellant's VA treatment records from the Biloxi VA Healthcare System was conducted and that it was determined that records prior to December 14, 2010, did not exist because the appellant enrolled within such VA healthcare system in December 2010 and was first seen at VAOPC Pensacola on December 14, 2010.

Thus, the Board finds that the RO has substantially complied with all remand instructions.  As noted in the INTRODUCTION, the appellant and his representative have not contended otherwise.  Stegall v. West, 11 Vet. App. 268 (1998).

Neither the appellant nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty from active military, naval, or air service.  38 U.S.C. §§ 1110, 1131.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that which is pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, including arthritis and other organic diseases of the nervous system, such as peripheral neuropathy, may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. § 1112; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).  

To establish service connection under this provision, there must be: evidence of a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307), and subsequent manifestations of the same chronic disease; or if the fact of chronicity in service is not adequately supported, by evidence of continuity of symptomatology after service.  The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology, however, can be applied only in cases involving those conditions explicitly enumerated under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  "It is in recognition of our debt to our veterans that society has [determined that,] [b]y tradition and by statute, the benefit of the doubt belongs to the veteran."  See Gilbert, 1 Vet. App. at 54.


III.  Analysis

The appellant does not claim service connection on a direct basis for any issue discussed below; rather, he claims that such are secondary to his service-connected left knee disability, for which he has undergone four surgeries.

His April 1985 separation examination was essentially normal with regard to the feet, lower extremities, and spine, save for the left knee.  On his April 1985 Report of Medical History, the appellant reported that he was in good health, except his left knee bothered him.  He denied having, or having had, broken bones, arthritis, rheumatism, or bursitis, bone, joint, or other deformity, recurrent back pain, foot trouble, neuritis, or paralysis.  He endorsed swollen or painful joints, leg cramps, "trick" or locked knee, and lameness.  His complaints of swelling and pain were related to his left knee.  

Service treatment records are otherwise negative for complaints, treatment, or observations regarding his claimed disorders.  Likewise, there is no clinical evidence within one year of separation regarding diagnoses or treatment for the claimed disorders.

A. through E.  Left hip, right hip, lumbar spine, cervical spine, and bilateral lower extremity polyneuropathy

A February 2009 clinical note from Emerald Coast Orthopaedics & STAR Sport Medicine states that the appellant underwent cervical operations in 1995 and 2008.  It was noted that the appellant underwent two left knee surgeries while on active duty, and that a third left knee surgery was performed in 1990.  

A June 2009 clinical note from Pensacola Physical Medicine and Rehabilitation states that the appellant had previously undergone 2 cervical fusions.  The impression was polyarthralgia and mild peripheral neuropathy.  It was also noted that the appellant should see a rheumatologist regarding arthritic problems.

A June 2009 clinical note from Dr. D.E.L. states that the appellant has experienced knee pain for many years but, in the past three years, has also developed pain in the low back, legs, and neck.  A specific event was denied; rather, it had been a gradual process.  The impression was chronic pain of unknown etiology, rule out peripheral polyneuropathy, as well as the possibility of some sort of inflammatory arthropathy.

An August 2009 letter from Summit Arthritis and Infusion states that the impression of the appellant following examination was osteoarthritis-generalized, severe osteoarthritis of the left knee, trochanteric bursitis of the hips bilaterally, possible inflammatory polyarthritis, questionable fibromyalgia, and chronic back pain.

An October 2009 clinical note from Summit Arthritis and Infusion states that the impression was fibromyalgia, chronic back pain, trochanteric bursitis, possible inflammatory polyarthritis, osteoarthritis-generalized, and knee pain secondary to osteoarthritis of the knees.

A December 2010 clinical note indicates that the appellant has experienced pain and instability since his in-service arthroscopic left knee repair.  He underwent a meniscectomy in 1990.  He was told that he needed a total knee replacement; however, such has been deferred due to worsening left hip and back pain.  It was felt that rehabilitation would not be feasible due to such pain.  He had also been under care for cervical spine degenerative disc disease, status post plate repair, in 2000.  

The appellant was afforded a VA examination for his left hip in June 2012.  He was diagnosed with degenerative joint disease of the left hip.  The examiner opined that such was not caused by, a result of, or aggravated by the appellant's service-connected postoperative left knee medial meniscectomy.  The appellant presented private medical records which indicated evaluation and treatment for the low back and left hip.  Such clinical notes revealed a history of left hip osteoarthritis since 2005 with no improvement from physical therapy.  Service treatment records were negative for objective findings of evidence or treatment for a left hip disorder.  Such records were also negative for any indication of a connection between the appellant's 1982 and 1985 left knee surgeries and a left hip disorder.  Private medical records since 2009 revealed continued evaluation and treatment for multiple musculoskeletal disorders, including the left hip.  Imaging studies revealed osteoarthritis of the left hip.  However, such private records were negative for any indication of a connection between the left hip and the left knee disorder.  Based on his review of the record and his examination of the appellant, the examiner explained, there was no medical nexus between the appellant's meniscectomy of the left knee and a left hip disorder.

The appellant was afforded a VA examination in November 2012 for his left foot, bilateral hips, lumbar spine, cervical spine, and bilateral lower extremity neuropathy.  The claims file was reviewed.  The appellant was diagnosed with bilateral hip osteoarthritis, degenerative disc disease of the lumbar spine at L4-5, degenerative disc disease of the cervical spine at C6-T1, and mild bilateral lower extremity polyneuropathy.  

With respect to the bilateral hips, there was no known injury.  The appellant complained of constant hip aches and pain.  The date of onset was 2005.  With respect to the lumbar spine, the appellant stated that there was no known injury.  Rather, his back "just started hurting."  The date of onset was 2002.  With respect to the cervical spine, there was no known injury.  The appellant experienced pains in the neck; and an MRI revealed a bulging disc.  The onset was in 2000.  A plate was installed in 2005 and he underwent additional surgery in 2007.  Since 2007, he has done well; the pain has been intermittent but not debilitating.  With respect to the peripheral nerves, the date of onset was 2000, but there was no known injury.  The appellant began losing feeling in his feet after sitting for an hour.  Nerve conduction tests in 2000 revealed neuropathy.  He experiences constant numbness and cold feet when sitting and a pins and needles sensation when walking.  Such goes away on its own.  Testing revealed symmetric sensory-motor axonal polyneuropathy.  There was no electrodiagnostic evidence of lumbosacral radiculopathy.  The clinical impression was polyarthralgia, mild peripheral neuropathy.  A history of gastric bypass surgery was noted; and the appellant may have some absorption difficulties as a result.

The examiner opined that there was no evidence of worsening of any such disorders beyond the natural progression by the appellant's left knee disorder.  It was explained that there was no medical nexus between the appellant's left knee disorder and any such disorder because current medical literature does not support connections between such.  Therefore, the examiner opined that the claims had "no face value."

An August 2014 clinical note from Andrews Orthopaedic & Sports Medicine Center states that the appellant complained of continued cervical spine pain.  He sustained a whiplash injury secondary to a motor vehicle collision, cervical myofascial pain, and an exacerbation of pre-existing spondylosis.

The appellant was afforded a VA examination in October 2014 for his left hip.  The claims file was reviewed.  The appellant reported that, since the November 2012 VA examination, the pain may have increased slightly, but it was difficult to separate his left hip from his other problems.  However, such had definitely not improved.  The examiner opined that it was less likely than not that the appellant's  left hip degenerative joint disease with muscle contracture was caused or aggravated by his service-connected left knee disability.  The examiner explained that the preponderance of available medical evidence and expertise does not support status post left knee medial meniscectomy being the proximate cause of left hip degenerative joint disease.  There is no clinical correlation or nexus between status post left knee medial meniscectomy and the appellant's widespread osteoarthritis, including left hip degenerative joint disease.  It was explained that osteoarthritis results from a complex interplay of multiple factors, including joint integrity, genetics, local inflammation, mechanical forces, and cellular and biochemical processes.  For the majority of patients, osteoarthritis is linked to one or more factors such as aging, occupation, trauma, and repetitive, small insults over time.  Such associations were strongest for osteoarthritis of the knee and hand, but less strong for the hip.  

The Board has reviewed the appellant's associated VA treatment records and records from his private physicians.  However, these records do not include etiological opinions regarding the appellant's orthopedic claims that would indicate a positive association between the claimed disabilities and service, or his service-connected left knee.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a veteran for a long period of time or through a factually accurate medical history reported by a veteran.  Id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

In this case, the VA examination reports were based upon review of the appellant's medical history and the appellant's contentions regarding his claims as secondary to this service-connected left knee.  After examination and review, the examiners provided definite opinions supported by reasoned rationales.  As such, these opinions are highly probative and support the conclusion that service connection is not warranted.  

The appellant has contended on his own behalf that his claimed disabilities are due to his service-connected left knee.  In this regard, lay witnesses are competent to provide testimony or statements relating to symptoms or facts that are observable and within the realm of his or her personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting that lay testimony may be competent to identify a particular medical condition).  Specifically, in Jandreau, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Similarly, the Court has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In this case, however, the question of whether his claimed disabilities are related to military service is a complex medical question that is not subject to lay observation alone.  Hence, the opinions of the appellant in this regard are not competent in this case.  Additionally, even though arthritis is a chronic disease and could serve as an independent basis for an award of service connection if proven, the lay evidence does not establish continuity of symptomatology here.  Indeed, the appellant did not indicate symptoms related to his claims until many years after discharge from service and the VA examination reports indicate that the claimed disabilities are not related to his service-connected left knee.  As such, continuity of symptomatology from service is not shown in this case and cannot serve as a basis for service connection.

The appellant did not have the aforementioned disorders in service or within one year of service, and the uniform opinion of the VA examiners is negative with respect to secondary service connection or aggravations.  There are no contrary opinions of record.  Indeed, there is no competent medical evidence which suggests that the appellant's service-connected left knee disability caused or aggravated a left hip, right hip, lumbar spine, or cervical spine disorder, or bilateral lower extremity polyneuropathy.

In fact, the nature of the appellant's theory of entitlement with respect to these claims is unclear.  Although the appellant's attorney submitted a brief on appeal to the Board in September 2016, it contained no reference to left hip, right hip, lumbar spine, or cervical spine disabilities, or bilateral lower extremity polyneuropathy.  The appellant and his attorney have been given multiple opportunities to submit or identify evidence or arguments in support of these claims, but have not done so.  See 38 U.S.C. § 5107(a) (noting that it is a claimant's responsibility to support a claim for VA benefits).

In summary, the medical evidence in this case is against the claims.  As the evidence preponderates against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

	F.  Left foot

The appellant was afforded a VA examination in November 2012.  The claims file was reviewed.  With respect to the left foot, the appellant reported that he was unsure of the onset, but had been limping for approximately 20 years.  There was no known injury.  The left foot "turns out" when he stands or walks.  There was insufficient evidence to warrant or confirm a diagnosis of an acute or chronic left foot disorder or its residuals.  Rather, left foot examination was normal.  There was no functional limitation and no evidence to support a diagnosis.  Therefore, the examiner opined that the claim had "no face value."

The Board notes that the remaining clinical evidence of record shows that the appellant has not been diagnosed with a left foot disability.  Rather, the record is negative for any such diagnosis.  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

The Board has considered the appellant's competent reports of pain and limping and notes that "disability" as defined in 38 U.S.C. §§ 1110 and 1131 refers to the functional impairment of earning capacity, not the underlying cause of said disability, and that pain alone can reach the level of a functional impairment of earning capacity.  Saunders v. Wilkie, No. 2017-1466, Fed. Cir. (April 3, 2018).  In this case, however, the Board assigns greater probative weight to the objective findings of the VA examiner, who determined that there was no functional limitation and no evidence to support a diagnosis regarding a left foot disability, than to the assertions of the appellant in the context of a claim for monetary benefits.  Moreover, as set forth above, the service treatment records show that a left foot disability was not present in service nor was a chronic left foot disability such as arthritis manifest to a compensable degree within one year of service.  Finally, the record contains no indication that a current left foot disability is causally related to the appellant's active service or any incident therein, nor is there any indication of a current left foot disability which is causally related to or aggravated by a service-connected disability, including the service-connected left knee disability.  

Again, the Board notes that although the appellant's attorney submitted a brief on appeal to the Board in September 2016, it contained no reference to a left foot disability.  The appellant and his attorney have been given multiple opportunities to submit or identify evidence or arguments in support of this claim, but have not done so.  See 38 U.S.C. § 5107(a) (noting that it is a claimant's responsibility to support a claim for VA benefits).

As the evidence preponderates against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a left hip disability is denied.

Entitlement to service connection for a right hip disability is denied.

Entitlement to service connection for a lumbar spine disability is denied.

Entitlement to service connection for a cervical spine disability is denied.

Entitlement to service connection for bilateral lower extremity polyneuropathy is denied.

Entitlement to service connection for a left foot disability is denied.


REMAND

With respect to the claim of entitlement to service connection for an acquired psychiatric disorder, the appellant was afforded a VA examination in November 2012.  The examiner offered a negative etiological opinion.  He was also interviewed by a private psychologist, Dr. A.H.F., in September 2013.  Dr. A.H.F. offered a positive etiological opinion.  Unfortunately, both medical opinions exhibit deficiencies; thus, an additional examination is required to reconcile the opinions and to provide the appellant an adequate examination.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The November 2012 examination was conducted under DSM-IV criteria.  Since that examination was conducted, however, VA amended 38 C.F.R. § 4.125(a) to indicate that a diagnosis of a mental disorder, to include PTSD, must conform to the standards set in the DSM-5.  The amendments are applicable to the appellant's claim.  See 38 C.F.R. § 4.125; 79 Fed. Reg. 45,093, 45,094-096 (Aug. 4, 2014); 80 Fed. Reg. 14,308 (Mar. 19, 2015) (final) (providing that for claims that were initially certified for appeal to the Board, the Court of Appeals for Veterans Claims (CAVC), or the U.S. Court of Appeals for the Federal Circuit prior to August 4, 2014, DSM-IV will apply.  For all applications for benefits received by VA or pending before the AOJ on or after August 4, 2014, DSM-5 will apply).  As the appellant's claim was first certified for appeal in August 2016, DSM-5 applies to his claim.  

Further, the November 2012 examiner stated that an opinion regarding whether the appellant's service-connected left knee disability aggravated his diagnosed adjustment disorder with depressed mood without resorting to mere speculation could not be rendered; however, no explanation was offered as to why this was so.

Although Dr. A.H.F. used DSM-5 criteria, he did not appear to consider the effect of nonservice-connected disabilities on the appellant's diagnosed adjustment disorder with mixed anxiety and depressed mood.  Rather, Dr. A.H.F. simply opined that the appellant's depression was more likely than not the result of his service-connected left knee disorder, particularly from the pain experienced, because "there is a substantial literature that addresses the Comorbidity of Medical Conditions and Affective Difficulties" [sic].  

Thus, upon remand, the appellant should be afforded an appropriate examination in accordance with DSM-5, per current VA regulations.

During his November 2012 VA examination, the appellant's left knee was characterized by less movement than normal and pain on movement.  There was no swelling.  However, in September 2015, the appellant complained of activity-based swelling of the left knee.

Thus, it appears that the appellant's service-connected left knee disability may have increased in severity since the last examination for compensation and pension purposes.  Further, he has claimed that the condition is why he is unable to work and was awarded Social Security Administration disability.  Thus, upon remand, he should be afforded an appropriate examination to determine the current nature and severity of such disability.


Accordingly, the case is REMANDED for the following action:

1.  Associate any and all outstanding VA medical records with the claims file.

2.  Provide the appellant with an examination to determine the nature and etiology of any and all psychiatric disorders present.  Access to the appellant's electronic VA claims file should be made available to the examiner for review in connection with the examination.  

After reviewing the record and examining the appellant, the examiner should delineate all current mental disorders exhibited by the appellant, if any.  Diagnoses should be rendered in accordance with DSM-5. 

The examiner is asked to provide opinions on the following:

A)  Is it at least as likely as not that any psychiatric disorder identified is causally related to the appellant's active service or any incident therein?  

B)  For any mental disorder diagnosed, is it at least as likely as not that it was i) caused or ii) aggravated by the appellant's service-connected left knee disability?

If aggravation is found, the examiner must attempt to establish a baseline level of severity of any such mental disorder prior to aggravation by the service-connected left knee disability.

The examiner's attention is directed to (1) the appellant's contentions that he developed a psychiatric disorder as a result of his numerous left knee surgeries; (2) the November 2012 VA examination report which notes, among other things, that the appellant has other nonservice-connected disabilities which also cause pain and distress; and (3) the September 2013 private report from Dr. A.H.F. 

A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Schedule the appellant for an appropriate examination to determine the current nature and severity of his service-connected left knee disability.  Access to the appellant's electronic VA claims file should be made available to the examiner for review in connection with the examination.  

The examiner should identify all symptoms and pathology associated with the service-connected left knee disability.  In examining the left knee, range of motion testing must be performed in both active and passive motion, in weight-bearing and non-weight-bearing and with range of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

The examiner must further comment as to whether (and if so, to what extent, (i.e. slight, moderate, or severe)) the left knee disability includes recurrent subluxation or lateral instability. 

The examiner must indicate whether pain or weakness significantly limits functional ability during flare-ups or when the left knee is used repeatedly over a period of time.  The examiner must also determine whether the joints exhibit weakened movement, excess fatigability, or incoordination; if feasible, these determinations must be expressed in terms of additional range-of-motion loss due to any weakened movement, excess fatigability or incoordination.  If it is not feasible to express any functional impairment caused by pain, weakened movement, excess fatigability or incoordination, found in terms of additional range-of motion loss, the examiner must so state and provide an explanation. 

The examination report must include a complete rationale for all opinions expressed. 

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the benefits sought on appeal remain denied, a Supplemental Statement of the Case must be provided to the appellant and his representative.  After an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


